OPINION OF THE COURT
Memorandum.
We accept the determination of the State Commission on Judicial Conduct that petitioner should be censured for his actions in seeking to influence dispositions made by other courts on matters pending before those courts. Contrary to petitioner’s claims, we find that the factual findings made by the commission do afford an adequate basis for appellate review, and we perceive no basis for disturbing either the factual findings of or the sanction imposed by the commission (see Matter of Bulger v State Comm. on Judicial Conduct, 48 NY2d 32; cf. Matter of Dixon v State Comm. on Judicial Conduct, 47 NY2d 523).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Determined sanction accepted, without costs, in a memorandum.